Church, J.
In this action for libel brought jointly against the two defendants the jury rendered a verdict for the plaintiff in the sum of $12,000, against the corporate defendant and in the sum of six cents against the individual defendant. The rule that there can be no apportionment of damages among’ joint *299tort-feasors is not applicable to the facts presented by the evidence in this case. The jury obviously found, as the evidence justified, that the actual damages to the plaintiff were only nominal. The limited authority of the individual defendant acting within the scope of his employment as a “ re-write man ” apparently did not justify in the minds of the jury the award of punitive damages against him, which is not inconsistent with a finding by the jury that the reckless disregard of the rights of the plaintiff by those having general authority in the publication of the article by the newspaper of the corporate defendant with an extensive circulation, should be punished, and in the future deterred, by the award of exemplary damages. On these facts, however, the damages awarded by the jury are grossly excessive and the motion to set aside the verdict by the corporate defendant is granted unless the plaintiff by written stipulation filed within ten days after the service of the order to be entered herein consents to the reduction of the verdict to $5,000.06. All other motions of the defendants are denied. Appropriate exceptions are granted to the plaintiff and the defendants respectively. Settle order on notice.